Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 MEETRIX IP, LLC,
                                              §
        Plaintiff,                            §
                                              §   CASE NO. 1:20-cv-02022
                v.                            §
                                              §
                                              §   JURY TRIAL DEMANDED
 ZOOM VIDEO
 COMMUNICATIONS, INC.,                        §
                                              §
        Defendant.                            §
                                              §


                       COMPLAINT FOR PATENT INFRINGEMENT

       Meetrix IP, LLC (“Meetrix” or “Plaintiff”), by and through its attorneys, for its Complaint

against Zoom Video Communications, Inc. (“Zoom” or “Defendant”), hereby alleges as follows:

                              I.     NATURE OF THE ACTION

       1.      This is a patent infringement action to end Defendant’s unauthorized and infringing

manufacture, use, sale, offering for sale, and/or importation of methods and products incorporating

Plaintiff’s patented inventions.

       2.       Meetrix is owner of all right, title, and interest in and to United States Patent No.

8,339,997 (the “’997 Patent”), issued December 25, 2012, for “Media Based-Collaboration Using

Mixed-Mode PSTN and Internet Networks.” A true and correct copy of the ’997 Patent is attached

hereto as Exhibit A.

       3.      Meetrix is owner of all right, title, and interest in and to United States Patent No.

9,094,525 (the “’525 Patent”), issued July 28, 2015, for “Audio-Video Multi-Participant

Conference Systems Using PSTN and Internet Networks.” A true and correct copy of the ’525

Patent is attached hereto as Exhibit B.
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 2 of 19




       4.      Meetrix is owner of all right, title, and interest in and to United States Patent No.

9,253,332 (the “’332 Patent”), issued February 2, 2016, for “Voice Conference Call Using PSTN

and Internet Networks.” A true and correct copy of the ’332 Patent is attached hereto as Exhibit

C.

       5.      Meetrix is owner of all right, title, and interest in and to United States Patent No.

9,843,612 (the “’612 Patent”), issued December 12, 2017, for “Voice Conference Call Using

PSTN and Internet Networks.” A true and correct copy of the ’612 Patent is attached hereto as

Exhibit D.

       6.      Defendant manufactures, provides, sells, offers for sale, imports, and/or distributes

infringing products and services; and/or induces others to make and use its products and services

in an infringing manner, including its customers, who also directly infringe the ’332 Patent, the

’525 Patent, the ’612 Patent and the ’997 Patent (together, the “Patents-in-Suit”).

       7.      Plaintiff Meetrix seeks monetary damages and prejudgment interest for

Defendant’s past infringement of the Patents-in-Suit.

                                     II.     THE PARTIES

       8.      Plaintiff Meetrix IP, LLC is corporation organized and existing under the laws of

the State of Texas.

       9.      Upon information and belief, Defendant Zoom is a corporation organized under the

laws of the State of Delaware, with a place of business located at 7601 Technology Way #3,

Denver, Colorado 80237. Upon information and belief, Defendant Zoom is authorized to do

business in Colorado. Zoom may be served by serving its registered agent, Ben Volkman, at 7521

South Willow Circle, Centennial, Colorado 80012.




                                                         COMPLAINT FOR PATENT INFRINGEMENT
                                              2
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 3 of 19




                              III.     JURISDICTION AND VENUE

       10.     This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§271, 281, 283, 284, and 285. This Court has jurisdiction

over the subject matter of this action under 28 U.S.C. §§1331 and 1338(a).

       11.     This Court has personal jurisdiction over Defendant because it has committed acts

giving rise to this action within Colorado and within this judicial district. The Court’s exercise of

jurisdiction over Defendant would not offend traditional notions of fair play and substantial justice

because Defendant has established minimum contacts with the forum. For example, Defendant

has committed acts of infringement in this District, by among other things, offering to sell and

selling products and services that infringe the asserted patents, including the accused devices and

services as alleged herein.

       12.     Venue in the District of Colorado is proper pursuant to 28 U.S.C. §§ 139l (b), (c)

and l400(b) because Defendant has committed acts within this judicial district giving rise to this

action, and Defendant continues to conduct business in this judicial district, including one or more

acts of selling, using, importing and/or offering for sale infringing products or providing service

and support to Defendant’s customers in this District.

                                 IV.    THE PATENTS-IN-SUIT

       13.     The Patents-in-Suit disclose systems and methods of audio-video conferencing

collaboration. Generally, the ’332 Patent discloses converging a public switched telephone

network (“PSTN”) communication with audio-video communications, as well as collaboration

data, using a secure data network. Generally, the ’525 Patent discloses converging a PSTN

communication with audio-video communications over a data network. Generally, the ’612 Patent

discloses converging a PSTN communication with audio-video communications by dialing out to


                                                          COMPLAINT FOR PATENT INFRINGEMENT
                                              3
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 4 of 19




the established PSTN connection using a secure data network. Finally, the ’997 Patent discloses

the provisioning of multiple secured network communications using multicast technology with at

least one PSTN communication.

       14.     The Patents-in-Suit are directed to technological advancements in the area of

telecommunications and network communications. They overcome technical problems relating to

the secure combination of disparate communication sources in a seamless and coordinated manner.

       15.     Meetrix has obtained all substantial right and interest to the Patents-in-Suit,

including the right to recover for all past and future infringements thereof.

                                 V.      DEFENDANT’S ACTS

       16.     Defendant manufactures, provides, sells, offers for sale, and/or distributes

infringing devices, including video conferencing products and services. Such devices and services

include, but are not limited to, Zoom Meeting, Zoom Room, Zoom Conference Room Connector

and other substantially similar products and services.

       17.     Based on information and belief, Defendant’s infringing devices and services

enable multi-participant audio/video conference calls over the Internet. In simplest terms, Zoom

Meeting, Zoom Room, and Zoom Conference Room Connector facilitate online meetings,

allowing users to connect via disparate formats, including a phone or computer, to share

collaboration data over a secured private connection over the Internet.

       18.     Specifically, with respect to claim 1 of the ’332 Patent, ’525 Patent, and ’612

Patent, Zoom Meeting and Zoom Rooms allow a participant (e.g. phone participant) to participate

and connect to an online meeting over a PSTN connection (e.g. “land line,” cell phone, etc.). Such

a participant can then talk with a second participant (e.g. moderator or host) who may be connected

using a different form of audio (and/or video) communication, such as VoIP or web conferencing


                                                          COMPLAINT FOR PATENT INFRINGEMENT
                                              4
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 5 of 19




communications. It allows a third participant (e.g. remote user) to connect to the conference over

a private secure data network connection using a data network for audio/video communications

and to share collaboration data (e.g. electronic presentation, electronic documents, etc.) with the

other participants.

       19.     Zoom’s accused products combine different forms of communication such that the

remote user can communicate with the phone participant (using PSTN) as well as the moderator

communicating over a secure data network connection. Likewise, the system enables the phone

participant to hear both the moderator and the remote audio communications by mixing the

different audio signals. In this regard, the accused products infringe at least claim 1 of the ’332

Patent, ’525 Patent and ’612 Patent.

       20.     Specifically, with regard to claim 1 of the ’332 Patent, performance of all the steps

are performed or attributable to Defendant, directly. For example, as taught by claim 1 of the ’332

Patent, Zoom Meeting and Zoom Rooms a) receive audio data from a PSTN network (e.g. when a

participant dials in via phone), b) receive audio data from a moderator (e.g. VoIP call), c) receive

audio, video and collaboration data from a remote client (e.g. web camera and screen sharing) via

a VPN tunnel (as explained below), d) mix the first two audio data, e) transmit that mix to the

remote user, f) mix the audio data from a moderator with that from the remote client, and g)

transmit that mix to the PSTN participant. Defendant highlights the features of its infringing




                                                         COMPLAINT FOR PATENT INFRINGEMENT
                                              5
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 6 of 19




products:




Source: Zoom Connection Process Whitepaper




                                             COMPLAINT FOR PATENT INFRINGEMENT
                                       6
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 7 of 19




Source: https://support.zoom.us/hc/en-us/articles/201362663-Join-by-Telephone




Source: User Manual – Getting Started on PC or MAC (ver 6) at p. 25


                                                     COMPLAINT FOR PATENT INFRINGEMENT
                                          7
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 8 of 19




       Source: https://support.zoom.us/hc/en-us/articles/201362153-How-Do-I-Share-
       My-Screen-




Source: Zoom Security White Paper (July 2016)




Source: Zoom Security White Paper (July 2016)

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                                         8
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 9 of 19




Source: Zoom Connection Process Whitepaper




Source: Zoom Connection Process Whitepaper




Source: Zoom Connection Process Whitepaper

       21.     Moreover, because Zoom Meeting and Zoom Rooms can initiate a dial-out process

to establish a connection with a PSTN client, they further infringe claim 1 of the ’612 Patent.

       22.     Additionally, Zoom Meeting and Zoom Rooms allow several online participants to

connect to a conference by sending a message (e.g. invitation) to a group of multicast appliances

(e.g. remote computers). Each participant is connected to the online conference using a private


                                                         COMPLAINT FOR PATENT INFRINGEMENT
                                             9
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 10 of 19




secure connection. The system is able to facilitate a telephonic participant who dials in, provides

a conference ID and is then authenticated. Once authenticated, the telephonic participant is able

to communicate with the other online participants who are connected over a data network. In this

regard, Zoom Meeting and Zoom Rooms infringe at least claim 1 of the ’997 Patent.

       23.     Based on information and belief, Defendant Zoom has had knowledge of the

Patents-in-Suit at least as early as the service of this Complaint.

       24.     With knowledge of the Patents-in-Suit, Defendant intentionally provides services

and instructions for the installation and infringing operation of infringing products and services

(including, by way of example, the resources and materials available as cited in source information

supra to the customers of its products), who directly infringe through the operation of those

products and services.

       25.     Through its actions, Defendant has infringed the Patents-in-Suit and actively

promoted others to infringe the Patents-in-Suit throughout the United States, including by

customers within the District of Colorado. On information and belief, Defendant induces its

customers to infringe and contributes to the infringement of its customers by instructing or

specifying that its customers operate Zoom Meeting and Zoom Rooms and other similar infringing

products and services, in a manner as described above. Defendant specifies that the infringing

products operate in an infringing manner by providing manuals and customer support related to its

infringing products.

       26.     Defendant, with knowledge of the Patents-in-Suit, contribute to the infringement of

the Patents-in-Suit, by having its direct and indirect customers sell, offer for sale, use, or import

Zoom Meeting and Zoom Rooms, as well as all other substantially similar products and services,

with knowledge that such products and services infringe the Patents-in-Suit. On information and


                                                           COMPLAINT FOR PATENT INFRINGEMENT
                                               10
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 11 of 19




belief, Defendant’s accused devices and services are especially made or adapted for infringing the

Patents-in-Suit and have no substantially non-infringing uses. For example, Defendant’s products

and services contain the functionality to specifically allow a participant to connect to an online

conference using a PSTN and communicate with other participants with data connections over a

secured connection– functionality which is material to practicing the Patents-in-Suit. Based on

information and belief, this functionality has no substantially non-infringing uses.

       27.     Meetrix has been and will continue to suffer damages as a result of Defendant’s

infringing acts.

                                   COUNT ONE
                   PATENT INFRINGEMENT—U.S. PATENT NO. 8,339,997

       28.     Plaintiff Meetrix realleges and incorporates herein paragraphs 1-27.

       29.     Defendant, without authorization or license from Meetrix, has been and is presently

directly infringing the ’997 Patent, as infringement is defined by 35 U.S.C. § 271(a), including

through making, using (including for testing purposes), selling and offering for sale methods and

articles infringing one or more claims of the ’997 Patent. Defendant is thus liable for direct

infringement of the ’997 Patent pursuant to 35 U.S.C. § 271(a). Exemplary infringing products

include Zoom Meeting and Zoom Rooms.

       30.     On information and belief, at least since its receipt of notice and/or the filing of the

Original Complaint, Defendant, without authorization or license from Meetrix, has been and is

presently indirectly infringing at least claim 1 of the ’997 Patent, including actively inducing

infringement of the ’997 Patent under 35 U.S.C. § 271(b). Such inducements include without

limitation, with specific intent to encourage the infringement, knowingly inducing consumers to

use infringing articles and methods that Defendant knows or should know infringe one or more

claims of the ’997 Patent. Defendant instructs its customers to make and use the patented
                                                          COMPLAINT FOR PATENT INFRINGEMENT
                                               11
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 12 of 19




inventions of the ’997 Patent by operating its products in accordance with its instructions and

specifications. Defendant specifically intends its customers to infringe by implementing its

conference systems to provide provisioning of multiple secured network communications using

multicast technology with at least one PSTN communication, as set forth above.

       31.     Upon information and belief, Defendant has jointly infringed the ’997 Patent,

including by controlling and/or directing others to perform one or more of the claimed method

steps. More specifically, as alleged above, all steps of the claimed method are performed and: (1)

Defendant exercises the requisite direction or control over its initiators’ and participants’

performance; and (2) the initiators and participants in Defendant’s conferences form a joint

enterprise such that performance of every step is attributable to Defendant.

       32.     On information and belief, at least since its receipt of notice and/or the filing of the

Original Complaint, Defendant, without authorization or license from Meetrix, has been and is

presently indirectly infringing at least claim 1 of the ’997 Patent, including contributorily

infringing the ’997 Patent under 35 U.S.C. § 271(c). Contributory infringement includes without

limitation, Defendant’s offer to sell, a component of a product or apparatus for use in a process,

that is material to practicing the invention, has no substantial non-infringing uses, and which

Defendant is aware or knows to be especially made or especially adapted for use in infringement.

Defendant instructs its customers to make and use the patented inventions of the ’997 Patent by

operating its products in accordance with its instructions and specifications. Defendant specifically

intends its customers to infringe by implementing its conference systems to provide provisioning

of multiple secured network communications using multicast technology with at least one PSTN

communication, as set forth above.

       33.     Defendant’s aforementioned acts have caused damage to Meetrix and will continue


                                                          COMPLAINT FOR PATENT INFRINGEMENT
                                               12
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 13 of 19




to do so.

                                COUNT TWO
                PATENT INFRINGEMENT—U.S. PATENT NO. 9,094,525

       34.     Plaintiff Meetrix realleges and incorporates herein paragraphs 1-33.

       35.     Defendant, without authorization or license from Meetrix, has been and is presently

directly infringing the ’525 Patent, as infringement is defined by 35 U.S.C. § 271(a), including

through making, using (including for testing purposes), selling and offering for sale methods and

articles infringing one or more claims of the ’525 Patent. Defendant is thus liable for direct

infringement of the ’525 Patent pursuant to 35 U.S.C. § 271(a). Exemplary infringing products

include Zoom Meeting and Zoom Rooms.

       36.     On information and belief, at least since its receipt of notice and/or the filing of the

Original Complaint, Defendant, without authorization or license from Meetrix, has been and is

presently indirectly infringing at least claim 1 of the ’525 Patent, including actively inducing

infringement of the ’525 Patent under 35 U.S.C. § 271(b). Such inducements include without

limitation, with specific intent to encourage the infringement, knowingly inducing consumers to

use infringing articles and methods that Defendant knows or should know infringe one or more

claims of the ’525 Patent. Defendant instructs its customers to make and use the patented

inventions of the ’525 Patent by operating its products in accordance with its instructions and

specifications. Defendant specifically intends its customers to infringe by implementing its

conference systems to provide a converged public switched telephone network and audio-video

communications over a data network, as set forth above.

       37.     Upon information and belief, Defendant has jointly infringed the ’525 Patent,

including by controlling and/or directing others to perform one or more of the claimed method

steps. More specifically, as alleged above, all steps of the claimed method are performed and: (1)

                                                          COMPLAINT FOR PATENT INFRINGEMENT
                                               13
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 14 of 19




Defendant exercises the requisite direction or control over its initiators’ and participants’

performance; and (2) the initiators and participants in Defendant’s conferences form a joint

enterprise such that performance of every step is attributable to Defendant.

       38.     On information and belief, at least since its receipt of notice and/or the filing of the

Original Complaint, Defendant, without authorization or license from Meetrix, has been and is

presently indirectly infringing at least claim 1 of the ’525 Patent, including contributorily

infringing the ’525 Patent under 35 U.S.C. § 271(c). Contributory infringement includes without

limitation, Defendant’s offer to sell a component of a product or apparatus for use in a process,

that is material to practicing the invention, has no substantial non-infringing uses, and which

Defendant is aware or knows to be especially made or especially adapted for use in infringement.

Defendant instructs its customers to make and use the patented inventions of the ’525 Patent by

operating its products in accordance with its instructions and specifications. Defendant specifically

intends its customers to infringe by implementing its conference systems to provide converging a

PSTN communication with audio-video communications, as well as collaboration data using a

secure data network, as set forth above.

       39.     Defendant’s aforementioned acts have caused damage to Meetrix and will continue

to do so.

                               COUNT THREE
                PATENT INFRINGEMENT—U.S. PATENT NO. 9,253,332

       40.     Plaintiff Meetrix realleges and incorporates herein paragraphs 1–39.

       41.     Defendant, without authorization or license from Meetrix, has been and is presently

directly infringing the ’332 Patent, as infringement is defined by 35 U.S.C. § 271(a), including

through making, using (including for testing purposes), selling and offering for sale methods and

articles infringing one or more claims of the ’332 Patent. Defendant is thus liable for direct
                                                          COMPLAINT FOR PATENT INFRINGEMENT
                                               14
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 15 of 19




infringement of the ’332 Patent pursuant to 35 U.S.C. § 271(a). Exemplary infringing products

include Zoom Meeting and Zoom Rooms.

         42.   On information and belief, at least since its receipt of actual and constructive notice

and/or the filing of the Original Complaint, Defendant, without authorization or license from

Meetrix, has been and is presently indirectly infringing at least claim 1 of the ’332 Patent, including

actively inducing infringement of the ’332 Patent under 35 U.S.C. § 271(b). Such inducements

include without limitation, with specific intent to encourage the infringement, knowingly inducing

consumers to use infringing articles and methods that Defendant knows or should know infringe

one or more claims of the ’332 Patent. Defendant instructs its customers to make and use the

patented inventions of the ’332 Patent by operating its products and services in accordance with

its instructions and specifications. Defendant specifically intends its customers to infringe by

implementing its conference systems to provide converging a PSTN communication with audio-

video communications, as well as collaboration data using a secure data network, as set forth

above.

         43.   Upon information and belief, Defendant has jointly infringed the ’332 Patent,

including by controlling and/or directing others to perform one or more of the claimed method

steps. More specifically, as alleged above, all steps of the claimed method are performed and: (1)

Defendant exercises the requisite direction or control over its initiators’ and participants’

performance; and (2) the initiators and participants in Defendant’s conferences form a joint

enterprise such that performance of every step is attributable to Defendant.

         44.   On information and belief, at least since its receipt of notice and/or the filing of the

Original Complaint, Defendant, without authorization or license from Meetrix, has been and is

presently indirectly infringing at least claim 1 of the ’332 Patent, including contributorily


                                                           COMPLAINT FOR PATENT INFRINGEMENT
                                               15
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 16 of 19




infringing the ’332 Patent under 35 U.S.C. § 271(c). Contributory infringement includes without

limitation, Defendant’s offer to sell a component of a product or apparatus for use in a process,

that is material to practicing the invention, has no substantial non-infringing uses, and by which

Defendant is aware or knows to be especially made or especially adapted for use in infringement.

Defendant instructs its customers to make and use the patented inventions of the ’332 Patent by

operating its products in accordance with its instructions and specifications. Defendant specifically

intends its customers to infringe by implementing its conference systems to provide converging a

PSTN communication with audio-video communications, as well as collaboration data using a

secure data network, as set forth above.

       45.     Defendant’s aforementioned acts have caused damage to Meetrix and will continue

to do so.

                               COUNT FOUR
                PATENT INFRINGEMENT—U.S. PATENT NO. 9,843,612

       46.     Plaintiff Meetrix realleges and incorporates herein paragraphs 1-45.

       47.     Defendant, without authorization or license from Meetrix, has been and is presently

directly infringing the ’612 Patent, as infringement is defined by 35 U.S.C. § 271(a), including

through making, using (including for testing purposes), selling and offering for sale methods and

articles infringing one or more claims of the ’612 Patent. Defendant is thus liable for direct

infringement of the ’612 Patent pursuant to 35 U.S.C. § 271(a). Exemplary infringing products

include Zoom Meeting and Zoom Rooms.

       48.     On information and belief, at least since its receipt of notice and/or the filing of the

Original Complaint, Defendant, without authorization or license from Meetrix, has been and is

presently indirectly infringing at least claim 1 of the ’612 Patent, including actively inducing

infringement of the ’612 Patent under 35 U.S.C. § 271(b). Such inducements include without
                                                          COMPLAINT FOR PATENT INFRINGEMENT
                                               16
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 17 of 19




limitation, with specific intent to encourage the infringement, knowingly inducing consumers to

use infringing articles and methods that Defendant knows or should know infringe one or more

claims of the ’612 Patent. Defendant instructs its customers to make and use the patented

inventions of the ’612 Patent by operating its products in accordance with its instructions and

specifications. Defendant specifically intends its customers to infringe by implementing its

conference systems to provide converged PSTN communications with audio-video

communications by dialing out to establish the PSTN connection using a secure data network, as

set forth above.

       49.     Upon information and belief, Defendant has jointly infringed the ’612 Patent,

including by controlling and/or directing others to perform one or more of the claimed method

steps. More specifically, as alleged above, all steps of the claimed method are performed and: (1)

Defendant exercises the requisite direction or control over its initiators’ and participants’

performance; and (2) the initiators and participants in Defendant’s conferences form a joint

enterprise such that performance of every step is attributable to Defendant.

       50.     On information and belief, at least since its receipt of notice and/or the filing of the

Original Complaint, Defendant, without authorization or license from Meetrix, has been and is

presently indirectly infringing at least claim 1 of the ’612 Patent, including contributorily

infringing the ’612 Patent under 35 U.S.C. § 271(c). Contributory infringement includes without

limitation, Defendant’s offer to sell, a component of a product, or apparatus for use in a process,

that is material to practicing the invention, has no substantial non-infringing uses, by which

Defendant is aware or knows to be especially made or especially adapted for use in an infringement

of such. Defendant instructs its customers to make and use the patented inventions of the ’612

Patent by operating its products in accordance with its instructions and specifications. Defendant


                                                          COMPLAINT FOR PATENT INFRINGEMENT
                                               17
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 18 of 19




specifically intends its customers to infringe by its conference systems to provide converged PSTN

communications with audio-video communications by dialing out to establish the PSTN

connection using a secure data network, as set forth above.

       51.     Defendant’s aforementioned acts have caused damage to Meetrix and will continue

to do so.

                                      VI.   JURY DEMAND

       52.     Plaintiff Meetrix hereby demands a jury on all issues so triable.


                               VII.     REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Meetrix respectfully requests that the Court:

               A.     Enter judgment that Defendant infringes one or more claims of the

                      Patents-in-Suit literally and/or under the doctrine of equivalents;

               B.     Award Plaintiff Meetrix past and future damages together with

                      prejudgment and post-judgment interest to compensate for the

                      infringement by Defendant of Patents-in-Suit in accordance with

                      35 U.S.C. §284, and increase such award by up to three times the

                      amount found or assessed in accordance with 35 U.S.C. §284;

               C.     Declare this case exceptional pursuant to 35 U.S.C. §285; and

               D.     Award Plaintiff Meetrix its costs, disbursements, attorneys’ fees,

                      and such further and additional relief as is deemed appropriate by

                      this Court.




                                                         COMPLAINT FOR PATENT INFRINGEMENT
                                             18
Case 1:20-cv-02022-LTB Document 1 Filed 07/10/20 USDC Colorado Page 19 of 19




Dated: July 10, 2020               Respectfully submitted,

                                   By: /s/ Andrew G. DiNovo
                                   Andrew G. DiNovo
                                   Texas State Bar No. 00790594
                                   adinovo@dinovoprice.com
                                   DiNovo Price LLP
                                   7000 N. MoPac Expressway, Suite 350
                                   Austin, Texas 78731
                                   Telephone: (512) 539-2631
                                   Facsimile: (512) 539-2627

                                   John D. Saba, Jr.
                                   Texas State Bar No. 24037415
                                   john@wittliffcutter.com
                                   Witttliff Cutter PLLC
                                   1209 Nueces
                                   Austin, Texas 78701
                                   Telephone: (512) 960-4388
                                   Facsimile: (512) 960-4869




                                             COMPLAINT FOR PATENT INFRINGEMENT
                                   19
